Exhibit 10.2

EXECUTION COPY

AMENDED AND RESTATED RECEIVABLES POOLING AGREEMENT

between

NRZ SERVICER ADVANCE FACILITY TRANSFEROR BC, LLC

(Depositor)

and

NRZ SERVICER ADVANCE RECEIVABLES TRUST BC

(Issuer)

and consented to by

BARCLAYS BANK PLC

and

SHEFFIELD RECEIVABLES CORPORATION

Dated as of December 17, 2013

NRZ SERVICER ADVANCE RECEIVABLES TRUST BC

ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.  

Definitions; Incorporation by Reference.

     3    Section 2.  

Transfer of Receivables.

     6    Section 3.  

Depositor’s Acknowledgment and Consent to Assignment.

     8    Section 4.  

Representations, Warranties and Certain Covenants of Depositor.

     8    Section 5.  

Remedies Upon Breach.

     14    Section 6.  

Termination.

     14    Section 7.  

General Covenants of Depositor.

     15    Section 8.  

Grant Clause.

     17    Section 9.  

Grant by Issuer.

     17    Section 10.  

Protection of Indenture Trustee’s Security Interest in Trust Estate.

     17    Section 11.  

Limited Recourse.

     18    Section 12.  

Miscellaneous.

     18    Section 13.  

Consent and Acknowledgment of Amendments.

     21    Schedule 1  

Form of Assignment of Receivables

  

 

i



--------------------------------------------------------------------------------

RECEIVABLES POOLING AGREEMENT

This AMENDED AND RESTATED RECEIVABLES POOLING AGREEMENT (as it may be amended,
supplemented, restated or otherwise modified from time to time, this
“Agreement”) is made as of December 17, 2013 (the “Effective Date”), by and
between NRZ SERVICER ADVANCE FACILITY TRANSFEROR BC, LLC (f/k/a NATIONSTAR
SERVICER ADVANCE FACILITY TRANSFEROR, LLC 2013-BC), a limited liability company
organized under the laws of the State of Delaware (the “Depositor”), and NRZ
SERVICER ADVANCE RECEIVABLES TRUST BC (f/k/a NATIONSTAR SERVICER ADVANCE
RECEIVABLES TRUST 2013-BC), a statutory trust organized under the laws of
Delaware (the “Issuer”), and is consented to by 100% of the Noteholders and the
Administrative Agent.

RECITALS

A. The Depositor is a special purpose Delaware limited liability company. The
Issuer is a statutory trust organized under the laws of Delaware. The Depositor
and the Issuer are parties to that certain Receivables Pooling Agreement (the
“Original Receivables Pooling Agreement”), dated as of September 19, 2013 (the
“Closing Date”). Pursuant to Section 12(a) of the Original Receivables Pooling
Agreement, the Depositor and the Issuer may amend the Original Receivables
Pooling Agreement by written instrument upon delivery of an Issuer Tax Opinion
and, so long as the Notes are outstanding, the Administrative Agent and
Noteholders of more than the Series Required Noteholders of each Series shall
have consented thereto. The Depositor and the Issuer wish to amend and restate
in its entirety the Original Receivables Pooling Agreement in accordance with
Section 12(a) of the Original Receivables Pooling Agreement, pursuant to the
terms set forth in this Agreement. As of the date hereof, there are no Note
Rating Agencies.

B. Nationstar Mortgage LLC (“Nationstar”) acts as the servicer under one or more
servicing agreements (each, as it may be amended, supplemented, restated, or
otherwise modified from time to time, a “Servicing Agreement” and collectively,
the “Servicing Agreements”). Certain Servicing Agreements (each, as may be
amended, supplemented, restated or otherwise modified from time to time, a
“Designated Servicing Agreement” and, collectively, the “Designated Servicing
Agreements”) will be designated for inclusion under this Agreement, the Amended
and Restated Receivables Sale Agreement, dated as of even date herewith, between
Nationstar and the Depositor (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Sale Agreement”), amending and
restating that certain Receivables Sale Agreement dated as of September 19, 2013
(the “Original Receivables Sale Agreement”), and the Indenture (as defined
below).

C. Nationstar is selling the servicing rights under the Designated Servicing
Agreements to Advance Purchaser LLC (“Advance Purchaser”), a Delaware limited
liability company. Prior to the MSR Transfer Date with respect to any Designated
Servicing Agreement, Nationstar shall continue to (i) be the “Servicer” under
such Designated Servicing Agreement, (ii) have the obligation to make the
required Advances under such Designated Servicing Agreement, (iii) have the
right to collect the related Receivables in reimbursement of such Advances, and
(iv) have the right to collect Receivables in existence on the Effective Date



--------------------------------------------------------------------------------

related to Advances. Prior to the related MSR Transfer Date, upon its
disbursement of an Advance pursuant to a Designated Servicing Agreement,
Nationstar, as servicer, becomes the beneficiary of a contractual right to be
reimbursed for such Advance in accordance with the terms of the related
Designated Servicing Agreement and, immediately, upon their creation, Nationstar
shall sell the related Receivables to Advance Purchaser for cash purchase prices
equal to 100% of their respective Receivable Balances pursuant to the
Receivables Sale Agreement.

D. When all required consents and ratings agency letters required for a formal
change of the named servicer under a Designated Servicing Agreement from
Nationstar to Advance Purchaser shall have been obtained, Nationstar shall
transfer to Advance Purchaser all of the servicing rights and obligations under
such Designated Servicing Agreement (such date, the related “MSR Transfer Date”)
pursuant to the Master Servicing Rights Purchase Agreement, dated as of the date
hereof, and any related Sale Supplement executed from time to time, by and
between Nationstar and Advance Purchaser (each as amended, restated,
supplemented or otherwise modified from time to time, collectively, the
“Purchase Agreement”). On and after the MSR Transfer Date for any Designated
Servicing Agreement, Advance Purchaser shall (i) be the “Servicer” under such
Designated Servicing Agreement, (ii) have the obligation to make the required
Advances under such Designated Servicing Agreement, (iii) have the right to
collect the related Receivables in reimbursement of such Advances, and (iv) have
the right to collect Receivables in existence on the MSR Transfer Date related
to Advances. Upon its disbursement of an Advance pursuant to a Designated
Servicing Agreement, Advance Purchaser, as servicer (on and after the related
MSR Transfer Date), becomes the beneficiary of a contractual right to be
reimbursed for such Advance in accordance with the terms of the related
Designated Servicing Agreement. Nationstar will initially be engaged by Advance
Purchaser as subservicer for all of the Designated Servicing Agreements as to
which the related MSR Transfer Date has occurred under a subservicing agreement
(a “Subservicing Agreement”). Other subservicers may be appointed for some or
all of the Designated Servicing Agreements or for other servicing rights
acquired by Advance Purchaser from time to time in compliance with
Section 4(a)(xix) hereof.

E. NRZ Servicer Advance Receivables Trust BC (the “Issuer”), Advance Purchaser,
as servicer (on and after the respective MSR Transfer Dates) and as
Administrator (in such capacity, the “Administrator”), Nationstar, as servicer
(prior to the respective MSR Transfer Dates) and as subservicer, Wells Fargo
Bank, N.A., as Indenture Trustee (the “Indenture Trustee”), as Calculation
Agent, as Paying Agent and as Securities Intermediary, Barclays Bank PLC
(“Barclays”), as administrative agent (the “Administrative Agent”) and Sheffield
Receivables Corporation propose to enter into an Amended and Restated Indenture
(as it may be amended, supplemented, restated, or otherwise modified from time
to time and including any indenture supplement, the “Indenture”), dated as of
even date herewith, amending and restating that certain Indenture, dated as of
September 19, 2013 (the “Original Indenture”).

F. Pursuant to the Series 2013-VF1 Indenture Supplement, dated as of
September 19, 2013, among the Issuer, the Indenture Trustee, Nationstar and
Barclays (the “Series 2013-VF1 Indenture Supplement”), the Issuer issued four
(4) Classes of Series 2013-VF1 Notes (Class A-VF1, Class B-VF1, Class C-VF1 and
Class D-VF1) (the “Series 2013-VF1 Variable Funding Notes”). The Series 2013-VF1
Variable Funding Notes issued by the Issuer pursuant to the Series 2013-VF1
Indenture Supplement are collateralized by the Aggregate Receivables and related
property and certain monies in respect thereof now owned and to be hereafter
acquired by the Issuer.



--------------------------------------------------------------------------------

G. Advance Purchaser desires to sell and/or contribute, assign, transfer and
convey to the Depositor all of its contractual rights (A) to reimbursement
pursuant to the terms of a Designated Servicing Agreement for an Advance that it
either acquires from Nationstar (before the related MSR Transfer Date) or
creates as a result of making Advances (on and after the related MSR Transfer
Date) (any right to reimbursement in respect of any such Advance an “Advance
Receivable”) and (B) to payment pursuant to the terms of a Designated Servicing
Agreement listed on the Designated Servicing Agreement Schedule for a Deferred
Servicing Fee which has been accrued by Nationstar (before the related MSR
Transfer Date) and sold by Nationstar to Advance Purchaser pursuant to the
Purchase Agreement or accrued by Advance Purchaser (on and after the related MSR
Transfer Date) but not paid, and including in either case all rights of
Nationstar or Advance Purchaser, as the case may be, to enforce payment of such
obligation under the related Designated Servicing Agreement (any right to
payment in respect of such Deferred Servicing Fee, a “Deferred Servicing Fee
Receivable”) from the date hereof through the Receivables Sale Termination Date
under the Designated Servicing Agreements, to the Receivables Sale Agreement.
The Depositor is entering into this Agreement to sell and/or contribute, assign,
transfer and convey to the Issuer immediately upon the Depositor’s acquisition
thereof, all Receivables acquired by the Depositor from Advance Purchaser
pursuant to the Receivables Sale Agreement; provided, however, that all
Receivables in existence on the Effective Date shall have been transferred from
Nationstar to the Depositor under the Original Receivables Sale Agreement and
from the Depositor to the Issuer under the Original Receivables Pooling
Agreement prior to the Effective Date.

H. In consideration of each transfer by the Depositor to the Issuer of the
Transferred Assets on the terms and subject to the conditions set forth in this
Agreement, the Issuer has agreed to pay to the Depositor a purchase price equal
to 100% of the fair market value thereof on the related Sale Date. To the extent
the portion of the purchase price actually paid in cash by the Issuer for the
Transferred Assets is less than 100% of the fair market value thereof, the
balance of the purchase price shall be paid on each Sale Date by an increase in
the value of the Owner Trust Certificate of the Issuer, 100% of which is held by
the Depositor, in an amount equal to the amount by which the Purchase Price of
such Receivable exceeds the portion of the cash purchase price actually paid
therefor.

AGREEMENT

NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

Section 1. Definitions; Incorporation by Reference.

(a) This Agreement is entered into in connection with the terms and conditions
of the Indenture. Any capitalized term used but not defined herein shall have
the meaning given to it in the Indenture. Furthermore, for any capitalized term
defined herein but defined in greater detail in the Indenture, the detailed
information from the Indenture shall be incorporated herein by reference.



--------------------------------------------------------------------------------

Additional Receivables: As defined in Section 2(a)(ii).

Administrative Agent: As defined in the Recitals.

Administrator: As defined in the Recitals.

Advance Purchaser: As defined in the Recitals.

Advance Receivables: As defined in the Recitals.

Aggregate Receivables: (i) All Initial Receivables under a Designated Servicing
Agreement sold and/or contributed by the Depositor to the Issuer under the
Original Receivables Pooling Agreement and (ii) all Additional Receivables sold
and/or contributed by the Depositor to the Issuer hereunder.

Agreement: As defined in the Preamble.

Assignment of Receivables: Each agreement documenting an assignment by the
Depositor to the Issuer substantially in the form set forth on Schedule 1.

Barclays: As defined in the Recitals.

Closing Date: As defined in the Recitals.

Deferred Servicing Fee Receivables: As defined in the Recitals.

Depositor: As defined in the Preamble.

Depositor’s Related Documents: As defined in Section 4(a)(iii).

Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.

Effective Date: As defined in the Preamble

Indenture: As defined in the Recitals.

Indenture Trustee: As defined in the Recitals.

Initial Receivables: As defined in Section 2(a)(i).

Issuer: As defined in the Preamble.

MSR Transfer Date: As defined in the Recitals.

Nationstar: As defined in the Recitals.



--------------------------------------------------------------------------------

Noteholder: As defined in the Indenture.

Original Indenture: As defined in the Recitals.

Original Receivables Pooling Agreement: As defined in the Recitals.

Original Receivables Sale Agreement: As defined in the Recitals.

Original Transferred Assets: As defined in Section 2(a)(i).

Purchase: Each purchase by the Issuer from the Depositor of Transferred Assets.

Purchase Agreement: As defined in the Recitals.

Purchase Price: As defined in Section 2(c).

Receivable: Each Advance Receivable and each Deferred Servicing Fee Receivable.

Receivables Sale Agreement: As defined in the Recitals.

Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.

Removed Servicing Agreement: As defined in Section 2(c).

Sale Date: (i) With respect to the Initial Receivables, each date from and
including the Closing Date to the Effective Date on which such Initial
Receivable was sold and/or contributed, assigned, transferred, and conveyed by
the Depositor to the Issuer pursuant to the terms of the Original Receivables
Pooling Agreement and (ii) with respect to any Additional Receivables, each date
from and including the Effective Date to the Receivables Sale Termination Date
on which such Additional Receivable is sold and/or contributed, assigned,
transferred and conveyed by the Depositor to the Issuer pursuant to the terms of
this Agreement.

Series: As defined in the Indenture.

Series Required Noteholders: As defined in the Indenture.

Series 2013-VF1 Variable Funding Notes: As defined in the Recitals.

Servicing Agreement and Servicing Agreements: As defined in the Recitals.

Stop Date: As defined in Section 2(d).

Subservicer: Nationstar or other subservicers that may be engaged by Advance
Purchaser as subservicer for all of the Designated Servicing Agreements or for
other servicing rights acquired by Advance Purchaser from time to time.



--------------------------------------------------------------------------------

Subservicing Agreement: As defined in the Recitals.

Subsidiary: With respect to any Person (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

Transferred Assets: As defined in Section 2(a)(ii).

UCC: The Uniform Commercial Code in effect in all applicable jurisdictions.

(b) The Designated Servicing Agreement Schedule, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the Transaction Documents, is incorporated by this reference into this
Agreement.

Section 2. Transfer of Receivables.

(a) Transferred Assets.

(i) From the Closing Date to the Effective Date, subject to the provisions of
the Original Receivables Pooling Agreement, the Depositor sold and/or
contributed, assigned, transferred and conveyed to the Issuer, and the Issuer
acquired from the Depositor without recourse except as provided under the
Original Receivables Pooling Agreement, all of the Depositor’s right, title and
interest, whether now owned or hereafter acquired, in, to and under each
Receivable (1) in existence on the Closing Date and in existence on any Business
Day on or after the Closing Date and prior to the Effective Date that arose
under any Servicing Agreement that was listed as a “Designated Servicing
Agreement” on the Designated Servicing Agreement Schedule as of the date such
Receivable was created (the “Initial Receivables”), and (2) all monies due or to
become due and all amounts received or receivable with respect thereto and all
proceeds (including “proceeds” as defined in the UCC), together with all rights
of the Depositor to enforce such Initial Receivables (collectively, the
“Original Transferred Assets”).

(ii) Commencing on the Effective Date, and until the close of business on the
Receivables Sale Termination Date, subject to the provisions of this Agreement,
the Depositor hereby sells and/or contributes, assigns, transfers and conveys to
the Issuer, and the Issuer acquires from the Depositor without recourse except
as provided herein, all of the Depositor’s right, title and interest, whether
now owned or hereafter acquired, in, to and under (1) each Receivable in
existence on any Business Day on or after the Effective Date and prior to the
Receivables Sale Termination Date that arises with respect to any Servicing
Agreement that is listed as a “Designated Servicing Agreement” on the Designated
Servicing Agreement Schedule as of the date such Receivable is created (the
“Additional Receivables”), and (2) all monies due or to become due and all
amounts received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the UCC), together with all rights of the Depositor to
enforce such Initial Receivables and Additional Receivables and (3) the
Receivables Sale Agreement in



--------------------------------------------------------------------------------

respect of such Initial Receivables and Additional Receivables (collectively,
the “Transferred Assets”). Receivables for Deferred Servicing Fees that are
ineligible for financing under the Indenture will not be sold or transferred
hereunder and shall not otherwise constitute “Receivables” for purposes hereof
or any other Transaction Document. Until the Receivables Sale Termination Date,
the Depositor shall, automatically and without any further action on its part,
sell and/or contribute, assign, transfer and convey to the Issuer, on each
Business Day, each Additional Receivable not previously transferred to the
Issuer and the Issuer shall purchase each such Additional Receivable together
with all of the other Transferred Assets related to such Receivable.

(b) The Depositor and the Issuer hereby agree that no further transfers will be
made pursuant to any Assignment of Receivables dated prior to the Effective
Date.

(c) Purchase Price. In consideration of the sale and/or contribution,
assignment, transfer and conveyance to the Issuer of the Aggregate Receivables
and related Transferred Assets, on the terms and subject to the conditions set
forth in this Agreement, the Issuer shall, on each Sale Date, pay and deliver to
the Depositor, in immediately available funds on such Sale Date, or otherwise
promptly following such Sale Date if so agreed by the Depositor and the Issuer,
a purchase price (the “Purchase Price”) equal to (i) in the case of one
Receivable sold, assigned, transferred and conveyed on such Sale Date, the fair
market value of such Receivable on such Sale Date or (ii) in the case more than
one Receivable is sold, assigned, transferred and conveyed on such Sale Date,
the aggregate of the fair market values of such Receivables on such Sale Date,
payable in cash to the extent of funds available to the Issuer, plus an increase
in the value of the Owner Trust Certificate of the Issuer, to the extent the
Purchase Price exceeds the cash paid.

(d) Removal of Designated Servicing Agreements and Receivables. On any date on
or after the satisfaction of all conditions specified in Section 2.1(c) of the
Indenture, the Depositor may remove a Designated Servicing Agreement from the
Designated Servicing Agreement Schedule (each such Servicing Agreement so
removed, a “Removed Servicing Agreement”). Upon the removal of a Designated
Servicing Agreement from the Designated Servicing Agreement Schedule, (i) except
if Advance Purchaser conducts a Permitted Refinancing, all Receivables related
to Advances made by or Deferred Servicing Fees accrued by the Servicer under
such Removed Servicing Agreement previously transferred to the Issuer and
Granted to the Indenture Trustee for inclusion in the Trust Estate, shall remain
subject to the lien of the Indenture, in which case Advance Purchaser may not
assign to another Person any Receivables arising under that Removed Servicing
Agreement until all Receivables that arose under that Removed Servicing
Agreement that are included in the Trust Estate shall have been paid in full or
sold in a Permitted Refinancing, and (ii) all Receivables related to such
Removed Servicing Agreement arising on or after the date that the related
Servicing Agreement was removed from the Designated Servicing Agreement Schedule
(the “Stop Date”) shall not be sold to the Issuer and shall not constitute
Additional Receivables.

(e) Marking of Books and Records. The Depositor shall, at its own expense, on or
prior to the applicable Sale Date, in the case of Additional Receivables,
indicate in its books and records (including its computer records) that the
Receivables arising under each Designated Servicing Agreement and the related
Transferred Assets have been sold and/or contributed,



--------------------------------------------------------------------------------

assigned, transferred and conveyed to the Issuer in accordance with this
Agreement. The Depositor shall not alter the indication referenced in this
paragraph with respect to any Receivable during the term of this Agreement,
(except in accordance with Section 10(b)). If a third party, including a
potential purchaser of a Receivable, should inquire as to the status of the
Receivables, the Depositor shall promptly indicate to such third party that the
Receivables have been sold and/or contributed, assigned, transferred and
conveyed and the Depositor (except in accordance with Section 10(b)) shall not
claim any right, title or interest (including, but not limited to ownership
interest) therein.

Section 3. Depositor’s Acknowledgment and Consent to Assignment.

The Depositor hereby acknowledges that the Issuer has Granted to the Indenture
Trustee, on behalf of the Noteholders, the rights (but not the obligations) of
the Issuer under this Agreement, including, without limitation, the right to
enforce the obligations of the Depositor hereunder, and the obligations of
Advance Purchaser and Nationstar under the Receivables Sale Agreement. The
Depositor hereby consents to such Grant by the Issuer to the Indenture Trustee
pursuant to the Indenture. The Depositor acknowledges that the Indenture Trustee
(on behalf of itself, the Noteholders, any Supplemental Credit Enhancement
Provider and any Liquidity Provider) shall be a third party beneficiary in
respect of the representations, warranties, covenants, rights, indemnities and
other benefits arising hereunder that are so Granted by the Issuer. Moreover,
the Depositor hereby authorizes and appoints as its attorney-in-fact the Issuer
and the Indenture Trustee, as the Issuer’s assignee, on behalf of the Issuer, to
execute and deliver such documents or certificates as may be necessary in order
to enforce its rights under this Agreement and its rights to collect the
Aggregate Receivables.

Section 4. Representations, Warranties and Certain Covenants of Depositor.

The Depositor hereby makes the following representations, warranties and
covenants for the benefit of the Issuer, the Indenture Trustee and the
Noteholders, on which the Issuer is relying in purchasing the Aggregate
Receivables and executing this Agreement, and on which the Noteholders are
relying in purchasing the Notes. The representations are made as of the date of
this Agreement, and as of each Sale Date. Such representations and warranties
shall survive the sale and/or contribution, assignment, transfer and conveyance
of any Receivables and any related Transferred Assets to the Issuer.

(a) General Representations, Warranties and Covenants.

(i) Organization and Good Standing. The Depositor is a limited liability company
duly organized and validly existing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted,
and had at all relevant times, and now has and so long as any Notes are
outstanding, will continue to have, power, authority and legal right to acquire,
own, hold, transfer, assign and convey the Receivables.



--------------------------------------------------------------------------------

(ii) Due Qualification. The Depositor is and will continue to be duly qualified
to do business as a limited liability company in good standing, and has obtained
and will keep in full force and effect all necessary licenses, permits and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, licenses, permits
or approvals and as to which the failure to obtain or to keep in full force and
effect such licenses, permits or approvals would have a material and adverse
impact upon the value or collectability of the Receivables and such failure
cannot be subsequently cured for the purposes of enforcing contracts.

(iii) Power and Authority. The Depositor has and will continue to have all
requisite limited liability company power and authority to own the Receivables,
and the Depositor has and will continue to have all requisite limited liability
company power and authority to execute and deliver this Agreement, the initial
Designated Servicing Agreement Schedule and each subsequent Designated Servicing
Agreement Schedule, each other Transaction Document to which it is a party and
any and all other instruments and documents necessary to consummate the
transactions contemplated hereby or thereby (collectively, the “Depositor’s
Related Documents”), and to perform each of its obligations under this Agreement
and under the Depositor’s Related Documents, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
the Depositor, and the execution and delivery of each of the Depositor’s Related
Documents by the Depositor, the performance by the Depositor of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby have each been duly authorized by the Depositor and no
further limited liability company action or other actions are required to be
taken by the Depositor in connection therewith.

(iv) Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale and/or
contribution, transfer, assignment and conveyance of the Additional Receivables
as of the applicable Sale Date to the Issuer, which is enforceable against
creditors of and purchasers from the Depositor, except as such enforceability
may be limited by bankruptcy, insolvency or similar laws and by equitable
principles.

(v) Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Depositor is a party has been, or when delivered will
have been, duly executed and delivered and constitutes the legal, valid and
binding obligation of the Depositor, enforceable against the Depositor, in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles.

(vi) Good Title. Immediately prior to each Purchase of Receivables hereunder,
the Depositor is the legal and beneficial owner of each such Receivable and the
related Transferred Assets with respect thereto, free and clear of any Adverse
Claims other than Permitted Liens; and immediately upon the transfer and
assignment thereof, the Issuer and its assignees will have good and marketable
title to, with the right to sell and encumber, each Receivable, whether now
existing or hereafter arising, together with the related Transferred Assets with
respect thereto, free and clear of any Adverse Claims other than Permitted
Liens.



--------------------------------------------------------------------------------

(vii) Perfection.

(A) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Aggregate Receivables and the related Transferred
Assets with respect thereto in favor of the Issuer, which security interest is
prior to all other Adverse Claims, and is enforceable as such against creditors
of and purchasers from the Depositor;

(B) The Depositor has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under the UCC in
order to perfect the security interest in the Aggregate Receivables and the
related Transferred Assets granted to the Issuer hereunder; and

(C) The Depositor has not pledged, assigned, sold, granted a security interest
in, or otherwise conveyed any of the Aggregate Receivables and the related
Transferred Assets, other than under this Agreement, except pursuant to any
agreement that has been terminated prior to the date hereof. The Depositor has
not authorized the filing of and is not aware of any financing statement filed
against the Depositor covering the Aggregate Receivables and the related
Transferred Assets other than those filed in connection with this Agreement and
the other Transaction Documents, and those that have been terminated prior to
the date hereof. The Depositor is not aware of any judgment or tax lien filings
against the Depositor.

(viii) No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Depositor’s Related Documents
by the Depositor nor the consummation by the Depositor of the transactions
contemplated hereby or thereby nor the fulfillment of or compliance with the
terms and conditions of this Agreement, the Depositor’s Related Documents or the
other Transaction Documents to which the Depositor is a party (A) will violate
the organizational documents of the Depositor, (B) will constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default), or result in a breach or acceleration of, any material indenture,
agreement or other material instrument to which the Depositor or any of its
Affiliates is a party or by which it or any of them is bound, or which may be
applicable to the Depositor, (C) constitutes a default (whether with notice or
lapse of time or both), or results in the creation or imposition of any Adverse
Claim upon any of the property or assets of the Depositor under the terms of any
of the foregoing, or (D) violates any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court or of any public,
governmental or regulatory body, agency or authority applicable to the Depositor
or its properties.

(ix) No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Depositor’s knowledge, threatened, against the Depositor (A) in which a
third party not



--------------------------------------------------------------------------------

affiliated with the Indenture Trustee or a Noteholder asserts the invalidity of
any of the Transaction Documents, (B) seeking to prevent the issuance of the
Notes or the consummation of any of the transactions contemplated by any of the
Transaction Documents, (C) seeking any determination or ruling that should
reasonably be expected to affect materially and adversely the performance by the
Depositor or its Affiliates of their obligations under, or the validity or
enforceability of, any of the Transaction Documents or (D) relating to the
Depositor or its Affiliates and which should reasonably be expected to affect
adversely the federal income tax attributes of the Notes.

(x) Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer is
owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.

(xi) Solvency. The Depositor, both prior to and after giving effect to each sale
and/or contribution of Receivables with respect to the Designated Servicing
Agreements on each Sale Date, (1) is not, and will not be, “insolvent” (as such
term is defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be,
able to pay its debts as they become due, and (3) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.

(xii) Information to Note Rating Agencies. All information provided by the
Depositor to any Note Rating Agency, taken together, is true and correct in all
material respects.

(xiii) No Fraudulent Conveyance. The Depositor is selling and/or contributing
the Aggregate Receivables to the Issuer in furtherance of its ordinary business
purposes, with no intent to hinder, delay or defraud any of its creditors.

(xiv) Ability to Perform Obligations. The Depositor does not believe, nor does
it have any reasonable cause to believe, that it cannot perform each and every
covenant contained in this Agreement.

(xv) Information. No document, certificate or report furnished by the Depositor
in writing pursuant to this Agreement, any other Transaction Document or in
connection with the transactions contemplated hereby or thereby, taken together,
contains or will contain when furnished any untrue statement of a material fact.
There are no facts relating to and known by the Depositor which when taken as a
whole may impair the ability of the Depositor to perform its obligations under
this Agreement or any other Depositor’s Transaction Document, which have not
been disclosed herein or in the certificates and other documents furnished by or
on behalf of the Depositor pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.

(xvi) Fair Consideration. The aggregate consideration received by the Depositor
pursuant to this Agreement is fair consideration having reasonably equivalent
value to the value of the Aggregate Receivables and the performance of the
Depositor’s obligations hereunder.



--------------------------------------------------------------------------------

(xvii) Name. The legal name of the Depositor is as set forth in this Agreement
and the Depositor does not have any trade names, fictitious names, assumed names
or “doing business” names.

(xviii) Subsidiaries. The Depositor has one Subsidiary, the Issuer.

(xix) Appointment of Subservicers. Advance Purchaser shall not appoint any
Subservicer other than Nationstar or an Eligible Subservicer in accordance with
the Indenture and except that an Eligible Subservicer may appoint subservicers
in accordance with the applicable Designated Servicing Agreement and in
compliance with the Indenture unless and until each rating agency that rated the
related mortgage-backed securities as stated in the documentation for the
related securitization trust, shall have delivered written confirmation that the
appointment of such Subservicer will not result in a reduction of the
then-current ratings of such securities, if rating agency confirmation is
required for the appointment of a subservicer under the related Servicing
Agreement.

(xx) Special Purpose Entity. The Depositor is operated as an entity separate
from Advance Purchaser. In addition, the Depositor:

(A) maintains and will continue to maintain its assets separate and distinct
from those of Advance Purchaser and any Affiliates of Advance Purchaser in a
manner which facilitates their identification and segregation from those of
Advance Purchaser;

(B) conducts and will continue to conduct all intercompany transactions with
Advance Purchaser or any Affiliate of Advance Purchaser on an arm’s-length
basis;

(C) has not guaranteed and will not guarantee any obligation of Advance
Purchaser or any of Advance Purchaser’s Affiliates, nor has it had or will it
have any of its obligations guaranteed by any such entities and has not held and
will not hold itself out as responsible for debts of any such entity or for the
decisions or actions with respect to the business affairs of any such entity;

(D) has not permitted and will not permit the commingling or pooling of its
funds or other assets with the assets of Advance Purchaser or any Affiliate of
Advance Purchaser (other than in respect of items of payment and funds which may
be commingled until deposit into the Trust Accounts);

(E) has and will continue to have separate deposit and other bank accounts to
which neither Advance Purchaser nor any of its Affiliates has any access and
does not at any time pool any of its funds with those of Advance Purchaser or
any of its Affiliates;

(F) maintains and will continue to maintain financial records which are separate
from those of Advance Purchaser or any of its Affiliates;



--------------------------------------------------------------------------------

(G) compensates and will continue to compensate all employees, consultants and
agents, if any, or reimburses Advance Purchaser from its own funds, for services
provided to it by such employees, consultants and agents, and, to the extent any
employee, consultant or agent of it is also an employee, consultant or agent of
Advance Purchaser allocate the compensation of such employee, consultant or
agent between it and Advance Purchaser as agreed to between them on an arm’s
length basis;

(H) conducts and will continue to conduct all of its business (whether in
writing or orally) solely in its own name and on its own stationery and pays and
will continue to pay its own expenses, makes and will make all communications to
third parties (including all invoices (if any), letters, checks and other
instruments) solely in its own name (and not as a division of any other Person),
and requires and will require that its employees, if any, when conducting its
business identify themselves as such (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as its employees);

(I) adheres and will continue to adhere and comply with its organizational
documents and maintains and will maintain company records and books of account
separate and distinct from Advance Purchaser’s corporate records and the records
of any Affiliate of Advance Purchaser;

(J) does not and will not permit Advance Purchaser or any Affiliate of Advance
Purchaser, to be involved in its daily management; provided, however, that
officers of Advance Purchaser or any such Affiliate shall not be prohibited from
serving as officers of it;

(K) does not and will not act as agent for Advance Purchaser or any Affiliate of
Advance Purchaser and agrees that it will not authorize Advance Purchaser or any
Affiliate of Advance Purchaser to act as its agent;

(L) pays and will continue to pay its own incidental administrative costs and
expenses from its own funds, allocates and will continue to allocate all other
shared overhead expenses (including, without limitation, telephone and other
utility charges, the services of shared employees, consultants and agents, and
reasonable legal and auditing expenses), and other items of cost and expense
shared between it and Advance Purchaser, as agreed to between them on an arm’s
length basis; and

(M) takes and shall continue to take such actions as are necessary on its part
to ensure that all procedures required by its organizational documents are duly
and validly taken.

(b) Survival. It its understood and agreed that the representations and
warranties of the Depositor set forth in Section 4(a) shall continue throughout
the term of this Agreement.



--------------------------------------------------------------------------------

(c) It is understood and agreed that the (1) representations and warranties made
by Advance Purchaser pursuant to Section 5(b) of the Receivables Sale Agreement,
and the representations and warranties made by the Depositor pursuant to this
Agreement, on which the Issuer is relying in accepting the Receivables and
executing this Agreement and on which the Noteholders are relying in purchasing
the Notes, and (2) the rights and remedies of the Depositor and its assignees
under the Receivables Sale Agreement against Advance Purchaser, and the rights
and remedies of the Issuer and its assignees under this Agreement against the
Depositor, inure to the benefit of the Issuer and the Indenture Trustee for the
benefit of the Noteholders, as the assignees of the Depositor’s rights under the
Receivables Sale Agreement and the Issuer’s rights hereunder. Such
representations and warranties, and the rights and remedies for the breach
thereof, shall survive the sale and/or contribution, assignment, transfer and
conveyance of any Receivables from the Depositor to the Issuer and its assignees
and the pledge thereof by the Issuer to the Indenture Trustee for the benefit of
the Noteholders and shall be fully exercisable by the Indenture Trustee for the
benefit of the Noteholders.

Section 5. Remedies Upon Breach

The Depositor shall inform the Indenture Trustee, the Administrator and the
Administrative Agent promptly, in writing, upon the discovery of any breach of
the Depositor’s representations, warranties or covenants hereunder, or Advance
Purchaser’s representations, warranties or covenants under the Receivables Sale
Agreement. Unless such breach shall have been cured or waived within thirty
(30) days after the earlier to occur of the discovery of such breach by the
Depositor or receipt of written notice of such breach by the Depositor, such
that, in the case of a representation and warranty, such representation and
warranty shall be true and correct in all material respects as if made on such
day, and the Depositor shall have delivered to the Indenture Trustee an
officer’s certificate describing the nature of such breach and the manner in
which the relevant representation and warranty became true and correct or the
breach was otherwise cured, the Depositor shall either repurchase the affected
Receivables or indemnify the Issuer and its assignees (including the Issuer, the
Indenture Trustee and each of their respective assignees) against and hold the
Issuer and its assignees (including the Issuer, the Indenture Trustee and each
of their respective assignees) harmless from any cost, liability and expense,
including, without limitation, reasonable attorneys’ fees and expenses, whether
incurred in enforcement proceedings between the parties or otherwise, incurred
as a result of, or arising from, such breach (each such repurchase or
indemnification amount to be paid hereunder, an “Indemnity Payment”), the amount
of which shall equal the Receivables Balance of any affected Receivable. This
Section 5 sets forth the exclusive remedy for a breach of representation,
warranty or covenant pertaining to a Receivable. Notwithstanding the foregoing,
the breach of any representation, warranty or covenant shall not be waived by
the Issuer under any circumstances without the consent of the Majority Holders
of the Outstanding Notes of each Series and the Administrative Agent.

Section 6. Termination.

This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party
hereto upon written notice to the other party.



--------------------------------------------------------------------------------

Section 7. General Covenants of Depositor.

The Depositor covenants and agrees that from the date of this Agreement until
the termination of the Indenture:

(a) Reserved.

(b) Bankruptcy. The Depositor agrees that it shall comply with Section 12(l).
The Depositor has not engaged in and does not expect to engage in a business for
which its remaining property represents an unreasonably small capitalization.
The Depositor will not transfer any of the Aggregate Receivables with an intent
to hinder, delay or defraud any Person.

(c) Legal Existence. The Depositor shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence in the jurisdiction of its formation, and to maintain each of its
licenses, approvals, registrations and qualifications in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such licenses, approvals, registrations or qualifications, except for failures
to maintain any such licenses, approvals, registrations or qualifications which
cannot be subsequently cured for the purpose of enforcing contracts and which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial conditions, operations or the ability
of the Depositor or the Issuer to perform its obligations hereunder or under any
of the other Transaction Documents.

(d) Compliance With Laws. The Depositor shall comply in all material respects
with all laws, rules, regulations and orders of any governmental authority
applicable to its operation, the noncompliance with which would reasonably be
expected to have a material adverse effect on the financial condition,
operations or the ability of Advance Purchaser, the Depositor or the Issuer to
perform their obligations hereunder or under any of the other Transaction
Documents.

(e) Taxes. The Depositor shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Depositor or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default; provided that the Depositor shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, or
so long as the failure to pay any such tax, assessment, charge or levy would not
have a material adverse effect on the ability of the Depositor to perform its
obligations hereunder. The Depositor shall have set aside on its books adequate
reserves with respect to any such tax, assessment, charge or levy so contested.

(f) Compliance with Representations and Warranties. The Depositor covenants that
it shall conduct its business such that it will continually comply with all of
its representations and warranties made in Section 4(a).

(g) Keeping of Records and Books of Account. The Depositor shall maintain
accurate, complete and correct documents, books, records and other information
which is reasonably necessary for the collection of all Aggregate Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).



--------------------------------------------------------------------------------

(h) Ownership. The Depositor will take all necessary action to establish and
maintain, irrevocably in the Issuer, legal and equitable title to the Aggregate
Receivables and the related Transferred Assets, free and clear of any Adverse
Claim (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) in all appropriate jurisdictions to perfect the Issuer’s
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Issuer or the Indenture Trustee (as the Depositor’s assignee) may reasonably
request).

(i) Reliance on Separateness. The Depositor acknowledges that the Indenture
Trustee and the Noteholders are entering into the transactions contemplated by
the Transaction Documents in reliance upon the Depositor’s and Issuer’s identity
as a legal entity that is separate from Advance Purchaser. Therefore, from and
after the date of execution and delivery of this Agreement, the Depositor will
take all reasonable steps to maintain each of the Depositor’s and Issuer’s
identity as a separate legal entity and to make it manifest to third parties
that each of the Depositor and the Issuer is an entity with assets and
liabilities distinct from those of Advance Purchaser. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, the Depositor (i) will not hold itself out to third parties as liable
for the debts of the Issuer nor purport to own the Aggregate Receivables and
other related Transferred Assets, (ii) will take all other actions necessary on
its part to ensure that the facts and assumptions regarding it set forth in the
opinion issued by Sidley Austin LLP, dated as of the Effective Date, relating to
substantive consolidation issues remain true and correct at all times.

(j) Name Change, Offices and Records. In the event the Depositor makes any
change to its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization or location of its
books and records the Depositor shall notify the Issuer and the Indenture
Trustee thereof and (except with respect to a change of location of books and
records) shall deliver to the Indenture Trustee not later than thirty (30) days
after the effectiveness of such change (i) such financing statements (Forms UCC1
and UCC3) which the Indenture Trustee (acting at the direction of the
Administrative Agent) may reasonably request to reflect such name change, or
change in type or jurisdiction of organization, (ii) if the Indenture Trustee
shall so request, an opinion of outside counsel to the Depositor, in form and
substance reasonably satisfactory to the Indenture Trustee, as to the perfection
and priority of the Issuer’s security interest in the Aggregate Receivables in
such event, (iii) such other documents and instruments that the Indenture
Trustee on behalf of the Noteholders (acting at the direction of the
Administrative Agent) may reasonably request in connection therewith and shall
take all other steps to ensure that the Issuer continues to have a first
priority, perfected security interest in the Aggregate Receivables and the
related Transferred Assets.

(k) Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of the Depositor, or in the case of a
change in the “location” of the Depositor for purposes of Section 9-307 of the
UCC, the Depositor must take all actions necessary or reasonably requested by
the Issuer, the Administrative Agent or the Indenture Trustee to amend its
existing financing statements and continuation statements, and file additional
financing statements and to take any other steps reasonably requested by the
Issuer, the Administrative Agent or the Indenture Trustee to further perfect or
evidence the rights, claims or security interests of any of the Issuer or any
assignee or beneficiary of the Issuer’s rights under this Agreement, including
the Indenture Trustee on behalf of the Noteholders under any of the Transaction
Documents.



--------------------------------------------------------------------------------

Section 8. Grant Clause.

It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute an absolute sale or
contribution, as applicable, of the related Receivables from the Depositor to
the Issuer and that the Aggregate Receivables shall not be part of Depositor’s
estate or otherwise be considered property of the Depositor in the event of the
bankruptcy, receivership, insolvency, liquidation, conservatorship or similar
proceeding relating to the Depositor or any of its Property. However, if such
conveyance is deemed to be in respect of a loan, it is intended that: (a) the
rights and obligations of the parties shall be established pursuant to the terms
of this Agreement; (b) the Depositor hereby grants to the Issuer a first
priority security interest in all of the Depositor’s right, title and interest
in, to and under, whether now owned or hereafter acquired, the Aggregate
Receivables and the other Transferred Assets to secure payment of a debt equal
to the purchase price for such Aggregate Receivables and other Transferred
Assets; and (c) this Agreement shall constitute a security agreement under
applicable law. The Depositor will, to the extent consistent with this
Agreement, take such reasonable actions as may be necessary to ensure that, if
this Agreement were deemed to create a security interest in the Aggregate
Receivables and the other Transferred Assets to secure payment or performance of
an obligation, such security interest would be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of this Agreement. The Depositor will, at its own expense, make all
initial filings on or about the Closing Date and shall forward a copy of such
filing or filings to the Indenture Trustee.

The Depositor hereby authorizes the Issuer and its assignees, successors and
designees to file one or more UCC financing statements, financing statement
amendments and continuation statements to perfect the security interest
described herein.

Section 9. Grant by Issuer.

The Issuer shall have the right, upon notice to but without the consent of the
Depositor, to Grant, in whole or in part, its interest under this Agreement with
respect to the Receivables to the Indenture Trustee and the Indenture Trustee
then shall succeed to all rights of the Issuer under this Agreement. All
references to the Issuer in this Agreement shall be deemed to include its
assignee or designee, specifically including the Indenture Trustee.

Section 10. Protection of Indenture Trustee’s Security Interest in Trust Estate.

(a) The Depositor shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit the reader thereof to know at any
time following reasonable prior notice delivered to the Depositor, the status of
such Receivable, including payments and recoveries made and payments owing. The
Schedule of Receivables has been delivered to the Indenture Trustee and shall
remain in its possession or control.

(b) The Depositor will maintain its computer records so that, from and after the
Grant of the security interest under the Indenture, the Depositor’s master
computer records (including any back-up archives) that refer to any Receivables
indicate that the Receivables are owned by



--------------------------------------------------------------------------------

the Issuer and pledged to the Indenture Trustee on behalf of the Noteholders.
Indication of the Indenture Trustee’s interest in a Receivable shall be deleted
from or modified on the Depositor’s records when, and only when, the Receivable
has been paid in full or released from the lien of the Indenture pursuant to the
Indenture.

Section 11. Limited Recourse.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under this Agreement or any certificate or other
writing delivered in connection herewith or therewith, against (a) any owner of
a beneficial interest in the Issuer or (b) any holder of a beneficial interest
in the Issuer in its individual capacity, except as any such Person may have
expressly agreed. Notwithstanding any other terms of this Agreement, the Notes,
any other Transaction Documents or otherwise, the obligations of the Issuer
under the Notes, the Indenture, this Agreement and each other Transaction
Document to which it is a party are limited recourse obligations of the Issuer,
payable solely from the Trust Estate, and following realization of the Trust
Estate and application of the proceeds thereof in accordance with the terms of
the Indenture, none of the Noteholders, the Indenture Trustee or any of the
other parties to the Transaction Documents shall be entitled to take any further
steps to recover any sums due but still unpaid hereunder or thereunder, all
claims in respect of which shall be extinguished and shall not thereafter
revive. No recourse shall be had for the payment of any amount owing in respect
of the Notes, the Indenture or this Agreement or for any action or inaction of
the Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under the Notes or this Agreement. It is understood that the foregoing
provisions of this Section 11 shall not (i) prevent recourse to the Trust Estate
for the sums due or to become due under any security, instrument or agreement
which is part of the Trust Estate or (ii) save as specifically provided therein,
constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by the Indenture. It is further understood
that the foregoing provisions of this Section 11 shall not, subject to
Section 12(l) hereof, limit the right of any Person, to name the Issuer as a
party defendant in any proceeding or in the exercise of any other remedy under
the Notes or this Agreement, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.

Section 12. Miscellaneous.

(a) Amendment. This Agreement may not be amended except by an instrument in
writing signed by the Depositor and the Issuer upon delivery of an Issuer Tax
Opinion and with the consent of the Administrative Agent. In addition, so long
as the Notes are outstanding, this Agreement may not be amended unless either
(x) Noteholders of more than the Series Required Noteholders of each Series
shall have consented thereto or (y) (i) the amendment is for a purpose for which
the Indenture could be amended without any Noteholder consent and (ii) the
Depositor shall have delivered to the Indenture Trustee an officer’s certificate
to the effect that the Depositor reasonably believes that any such amendment
will not have a material Adverse Effect on the Noteholders of the Notes. Any
such amendment requested by the Depositor shall be at its own expense.
Amendments shall require notice to Note Rating Agencies as described in
Section 11(a) of the Receivables Sale Agreement.



--------------------------------------------------------------------------------

(b) Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of the Depositor and shall inure to the benefit of the successors and
assigns of the Issuer, and all persons claiming by, through or under the Issuer.

(c) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

(d) [Reserved.]

(e) Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.

(f) Governing Law. THIS AGREEMENT AND ANY CLAIM CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF
THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN AN
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(h) Counterparts. This Agreement may be executed in several counterparts and all
so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

(i) Indulgences; No Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude



--------------------------------------------------------------------------------

any other or future exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any other occurrence. No waiver shall be effective unless it is in
writing and is signed by the party asserted to have granted such waiver.

(j) Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.

(k) Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.

(l) No Petition. The Depositor, by entering into this Agreement, agrees that it
will not at any time prior to the date which is one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all of the Notes, institute against the Issuer, or join in any
institution against the Issuer of, Insolvency Proceedings or other similar
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes or this Agreement, or cause the Issuer to commence any reorganization,
bankruptcy proceedings, or Insolvency Proceedings under any applicable state or
federal law, including without limitation any readjustment of debt, or
marshaling of assets or liabilities or similar proceedings. This Section 12(l)
shall survive termination of this Agreement.

(m) Owner Trustee Limitation of Liability. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association, not individually or personally, but
solely as Owner Trustee of the Issuer under the Trust Agreement, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust, National Association but is made and intended for
the purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust, National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or the other Transaction Documents.



--------------------------------------------------------------------------------

Section 13. Consent and Acknowledgment of Amendments.

100% of the Noteholders of the Series 2013-VF1 Variable Funding Notes have
consented to this Agreement and each such Noteholder confirms that (i) it is the
sole Noteholder of all the Outstanding Notes related to such Series with the
right to instruct the Indenture Trustee, (ii) it is authorized to deliver this
Agreement, such power has not been granted or assigned to any other person and
the Indenture Trustee may rely upon such certification, and (iii) it
acknowledges and agrees that the amendments effected by this Agreement shall
become effective on the Effective Date.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Receivables Pooling
Agreement to be duly executed as of the date first above written.

 

NRZ SERVICER ADVANCE FACILITY TRANSFEROR BC, LLC, as Depositor By:  

/s/ Cameron MacDougall

Name:   Cameron MacDougall Title:   Secretary

[BC Advance Receivables Issuer Trust - Signature Page to Amended and Restated
Receivables Pooling Agreement]



--------------------------------------------------------------------------------

NRZ SERVICER ADVANCE RECEIVABLES TRUST BC, as Issuer

By: Wilmington Trust, National Association not in its individual capacity but
solely as Owner Trustee

By:  

/s/ Erwin M. Soriano

Name:  

Erwin M. Soriano

Title:  

Assistant Vice President

[NRZ Servicer Advance Receivables Trust BC - Signature Page to Amended and
Restated Receivables Pooling Agreement]



--------------------------------------------------------------------------------

CONSENTED TO BY: BARCLAYS BANK PLC, as Committed Purchaser, Conduit
Administrative Agent and as Administrative Agent of the Series 2013-VF1 Variable
Funding Notes By:  

/s/ Joseph O’Doherty

Name:  

Joseph O’Doherty

Title:  

Managing Director

[NRZ Servicer Advance Receivables Trust BC - Signature Page to Amended and
Restated Receivables Pooling Agreement]



--------------------------------------------------------------------------------

CONSENTED TO BY: SHEFFIELD RECEIVABLES CORPORATION, as Conduit Holder of the
Series 2013-VF1 Variable Funding Notes By:   Barclays Bank PLC, as its
attorney-in-fact By:  

/s/ Joseph O’Doherty

Name:  

Joseph O’Doherty

Title:  

Managing Director

[NRZ Servicer Advance Receivables Trust BC - Signature Page to Amended and
Restated Receivables Pooling Agreement]



--------------------------------------------------------------------------------

Schedule 1

ASSIGNMENT OF RECEIVABLES

Dated as of [    ], 2013

This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Amended and Restated
Receivables Pooling Agreement (the “Agreement”), dated as of December 17, 2013,
by and between NRZ Servicer Advance Facility Transferor BC, LLC (f/k/a
Nationstar Servicer Advance Facility Transferor, LLC 2013-BC), a Delaware
limited liability company (the “Depositor”), and NRZ Servicer Advance
Receivables Trust BC (f/k/a Nationstar Servicer Advance Receivables Trust
2013-BC), a statutory trust formed under the laws of the State of Delaware (the
“Issuer”), and consented to by 100% of the Noteholders and the Administrative
Agent. All capitalized terms used herein shall have the meanings set forth in,
or referred to in, the Agreement.

By its signature to this Assignment, the Depositor hereby sells and/or
contributes, assigns, transfers and conveys to the Issuer and its assignees,
without recourse, but subject to the terms of the Agreement, all of the
Depositor’s right, title and interest in, to and under its rights to
reimbursement for Receivables arising under each Designated Servicing Agreement
listed on Attachment A attached hereto, which Receivables exist on the date of
this Assignment and any Additional Receivables arising under each Designated
Servicing Agreement listed on Attachment A, on or before the related Receivables
Sale Termination Date, the other Transferred Assets related to such Receivables,
pursuant to the terms of the Agreement, and the Issuer hereby accepts such sale
and/or contribution, assignment, transfer and conveyance and agrees to transfer
to the Depositor the related consideration therefor, as set forth in the
Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

NRZ SERVICER ADVANCE FACILITY TRANSFEROR BC, LLC, as Depositor By:  

 

Name:  

 

Title:  

 

NRZ SERVICER ADVANCE RECEIVABLES TRUST BC, as Issuer By: Wilmington Trust,
National Association not in its individual capacity but solely as Owner Trustee
Name:  

 

Title:  

 

[NRZ Servicer Advance Receivables Trust BC - Signature Page to Schedule 1 to
Amended and Restated Receivables Pooling Agreement - Assignment of Receivables]



--------------------------------------------------------------------------------

Attachment A to Schedule 1

DESIGNATED SERVICING AGREEMENTS RELATED TO AGGREGATE RECEIVABLES

 

Attachment A to Schedule 1-1